ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Marine Terminals Corporation d/b/a           )      ASBCA No. 59300
 Ports America                               )
                                             )
Under Contract No. W8 l GYE-09-D-0009        )

APPEARANCES FOR THE APPELLANT:                      Richard C. Wootton, Esq.
                                                    Marc A. Centor, Esq.
                                                     Cox, Wootton, Lerner, Griffin, Hansen
                                                      & Poulos, LLP
                                                     San Francisco, CA

APPEARANCES FOR THE GOVERNMENT:                     Lt Col Matthew J. Mulbarger, USAF
                                                     Air Force Chief Trial Attorney
                                                    Erika L. Whelan Retta, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 1 September 2015



                                                  aministrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59300, Appeal of Marine Terminals
Corporation d/b/a Ports America, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals